DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed 04/20/2022 has been entered.  
	The 35 USC 112(b) rejections of claims 1-16 are withdrawn in view of the amendments.

	As explained in the “Response to Arguments” below, the previous rejection has been withdrawn and a new rejection issued herein.  Since the rejection is new and not necessitated by the amendment, then the action herein is being issued as NON-FINAL.  
The rejection is as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496).
	Regarding claim 1 (Currently Amended), Cook (US-2017/0274496) discloses a polishing pad (Fig. 1), which comprises a polishing layer (the surface of the pad, shown in Figure 1), wherein the polishing layer comprises, on the polishing surface thereof, a plurality of first grooves (circular grooves 12) that have a same geometric shape and share a common center (the plurality of first grooves have a circular shape) (Figs. 1 and 2) that share a center (Fig. 1); and
a plurality of second grooves (radial grooves 16) that radially extend from the center to the outer periphery (Fig. 1);
Cook fails to explicitly disclose wherein the depth of the second grooves is 125% to 150% of the depth of the first grooves, and wherein the width of the second grooves is 50% to 200% of the width of the first grooves.  
However, Cook teaches the average drainage cross-sectional area of the at least one radial drainage groove is greater than, or equal to, 2 times the average cross-sectional feeder area; and less than, or equal to, 8 times the average cross-sectional feeder area [Cook; paragraph 0008].  Since a cross-sectional area of a groove is made up of just two dimensions, width and depth, Cook therefore makes obvious modifying, particularly enlarging, the cross-sectional area by making the depth and/or width of the second grooves equal a 200% to 800% increase in cross-sectional area.  
While Cook fails to disclose the ranges at which the individual dimensions of width and depth are to be modified, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has also been held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In this case, the prior art of Cook makes obvious the general conditions of modifying the depth and/or width (i.e. cross-section) of the drainage grooves to facilitate polishing debris removal [Cook; paragraph 0009] which is equivalent to applicant’s conception of “rapidly discharging any debris generated during the CMP process” [Application Publication; paragraph 0009].  Therefore, the claimed invention is considered where only the proportions and degree of the grooves are changed in order to achieve the same thing, by substantially the same means, as the original invention which is, in this case, that of Cook.  Therefore, the claimed range is considered obvious in view of Cook in order to facilitate, which means to aid or relatively speed up, polishing debris removal through the grooves [Cook; paragraph 0009].  
Regarding claim 6 (Currently Amended), Cook discloses the polishing pad of claim 1, but fails to disclose wherein the width of the second grooves is 100% to 200% of the width of the first grooves.  
While Cook fails to disclose the ranges at which the individual dimensions of width and depth are to be modified, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has also been held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In this case, the prior art of Cook makes obvious the general conditions of modifying the depth and/or width (i.e. cross-section) of the drainage grooves to facilitate polishing debris removal [Cook; paragraph 0009] which is equivalent to applicant’s conception of “rapidly discharging any debris generated during the CMP process” [Application Publication; Paragraph 0009].  Therefore, the claimed invention is considered where only the proportions and degree of the grooves are changed in order to achieve the same thing, by substantially the same means, as the original invention which is, in this case, that of Cook.  Therefore, the claimed range is considered obvious in view of Cook in order to facilitate, which means to aid or relatively speed up, polishing debris removal through the grooves [Cook; paragraph 0009].  
	Regarding claim 7 (Currently Amended), Cook discloses the polishing pad of claim 1, wherein the width of the second grooves (radial grooves) is 0.2 mm to 2 mm (Table 1; Pad 1), and the depth of the second grooves (radial grooves) is 0.4 mm to 4 mm (Table 1; All Pads).
	Regarding claim 8 (Original), Cook discloses the polishing pad of claim 1, which has 5 to 15 of the second grooves (radial grooves) spaced apart from each other at a certain angle (Table 1; Pads 1-4).
	Regarding claim 9 (Original), Cook discloses the polishing pad of claim 8, which has the first grooves (circular grooves) at a pitch spacing of 1 mm to 10 mm (120 mil, or 3.05mm) [Cook; paragraph 0060].
	Regarding claim 10 (Original), Cook discloses the polishing pad of claim 1, wherein the first grooves (circular grooves) and the second grooves (radial grooves) each comprise an inner surface perpendicular (sides of the grooves) to the polishing surface and a bottom surface (bottoms of the grooves) parallel to the polishing surface (Fig. 2).
	Regarding claim 12 (Currently Amended), Cook discloses a process for preparing a polishing pad, which comprises:
(1) preparing a polishing layer (i.e. making or producing a polishing layer) (“provides a polishing pad”) [Cook; paragraph 0008];
(2) forming a plurality of first grooves (circular grooves 12) on the polishing surface of the polishing layer, the first grooves (circular grooves 12) having a same geometric shape and sharing a common center (the plurality of first grooves have a circular shape, and a generally rectangular cross-section) (Figs. 1 and 2) that share a center (Fig. 1); and
(3) forming a plurality of second grooves (radial grooves 16) on the polishing surface of the polishing layer, the second grooves (radial grooves 16) radially extending from the center to the outer periphery (Fig. 1),
wherein the depth of the second grooves (radial grooves 16, shown as numeral 216) is equal to (Fig. 2), or deeper than (Fig. 3, shown as numeral 316), the depth of the first grooves (circular grooves 12) (Fig. 1).   
Cook fails to explicitly disclose wherein the depth of the second grooves is 125% to 150% of the depth of the first grooves, and wherein the width of the second grooves is 50% to 200% of the width of the first grooves.  
However, Cook teaches the average drainage cross-sectional area of the at least one radial drainage groove is greater than, or equal to, 2 times the average cross-sectional feeder area; and less than, or equal to, 8 times the average cross-sectional feeder area [Cook; paragraph 0008].  Since a cross-sectional area of a groove is made up of just two dimensions, width and depth, Cook therefore makes obvious modifying, particularly enlarging, the cross-sectional area by making the depth and/or width of the second grooves equal a 200% to 800% increase in cross-sectional area.  
While Cook fails to disclose the ranges at which the individual dimensions of width and depth are to be modified, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has also been held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In this case, the prior art of Cook makes obvious the general conditions of modifying the depth and/or width (i.e. cross-section) of the drainage grooves to facilitate polishing debris removal [Cook; paragraph 0009] which is equivalent to applicant’s conception of “rapidly discharging any debris generated during the CMP process” [Application Publication; paragraph 0009].  Therefore, the claimed invention is considered where only the proportions and degree of the grooves are changed in order to achieve the same thing, by substantially the same means, as the original invention which is, in this case, that of Cook.  Therefore, the claimed range is considered obvious in view of Cook in order to facilitate, which means to aid or relatively speed up, polishing debris removal through the grooves [Cook; paragraph 0009].  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Motonari (US-2009/0209185).
Regarding claim 4 (Original), Cook discloses the polishing pad of claim 1, but fails to disclose wherein the depth of the second grooves is 90% or less of the thickness of the polishing layer. 
However, Motonari (US-2009/0209185) discloses wherein the thickness of the polishing layer (11) has a thickness of 0.5 to 5.00 millimeters [Motonari; paragraph 0030].  Since Cook discloses a radial groove depth of 0.76 millimeters, which includes 90% or less a thickness of a polishing layer such as taught by Motonari, then the prior art makes obvious the claimed range in order to have a groove sufficiently sized for drainage [Cook; paragraph 0060] for a typical polishing pad having a typical thickness, wherein the depth of the second grooves is taught by Cook and the typical pad thickness is taught by Motonari [Motonari; paragraph 0030].   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Moon (US-2003/0114084).
	Regarding claim 11 (Original), Cook discloses the polishing pad of claim 10, but fails to disclose a rounded portion machined as a curved surface at an edge at which the polishing surface meets the inner surface. 
	However, Moon (US-2003/0114084) teaches a rounded portion (“contoured surface 1006”) machines as a curved surface at an edge (Fig. 10) at which the polishing surface meets an inner surface [of the groove 1004] (Fig. 10) [Moon; paragraph 0052].  Since Moon teaches that sharp corners act as a knife edge against a wafer being polishing, resulting in delamination and/or peeling from the wafer [Moon; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to curve the edges so as to remove the so-called “knife edge” that causes problems with delamination and/or peeling [Moon; paragraphs 0012 and 0052].  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Berman (US-5,882,251).
Regarding claim 13 (Original), Cook discloses the process for preparing a polishing pad of claim 12, but fails to disclose wherein the formation of the first grooves and the second grooves is carried out by cutting and removing a part of the polishing surface.
However, Berman (US-5,882,251) teaches wherein the formation of grooves is carried out by cutting and removing a part of the polishing surface (cutting tool 800) (Figs. 8A, 8B, 9) [Berman; col. 8, lines 5-12].  Since Berman teaches that a cutting tool is a conventional means for forming grooves, it therefore would have been obvious to one of ordinary skill in the art to use a cutting tool, as taught by Berman, for the formation of the grooves of Cook in order to achieve a desired groove shape for each groove (Fig. 9) [Berman; col. 8, lines 5-12].  
	Regarding claim 14 (Original), Cook in view of Berman discloses the process for preparing a polishing pad of claim 13, wherein the cutting (taught by Berman, as described in claim 13 above) is carried out using a tip (cutting head 805 of cutting tool 800).
	Regarding claim 15 (Original), Cook in view of Berman discloses the process for preparing a polishing pad of claim 13, wherein the formation of the first grooves (circular grooves) and the second grooves (radial grooves) comprises forming an inner surface (side surfaces of the grooves) perpendicular to the polishing surface (Fig. 2) and a bottom surface (of the grooves) parallel to the polishing surface (Fig. 2) by the cutting (taught by Berman for forming grooves).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Berman (US-5,882,251) and further in view of Kadowaki (US-2017/0334034).
	Regarding claim 16 (Original), Cook in view of Berman discloses the process for preparing a polishing pad of claim 15, which further comprises, after the formation of the first grooves and the second grooves, but fails to disclose machining an edge at which the polishing surface meets the inner surface into a curved surface.
	However, Kadowaki (US-2017/0334034) teaches machining an edge at which the polishing surface meets the inner surface (i.e. side of the groove) into a curved surface (Fig. 2) (“corner portions extending toward the polishing surface and being tapered to have a shape cut out in a rectangular triangle 0.6 mm on a side, as shown in FIG. 2, were formed”) [Kadowaki; paragraph 0108], the curved surface being taught by Moon, by using an appropriately shaped tool as taught by Berman [Berman; col. 8, lines 5-12].  

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 4/20/2022, with respect to the rejection(s) of claim(s) 3 and 5 under 35 USC 103 have been fully considered and are persuasive.  
The reference of Kisboll (US-2004/0048552) was added to teach actual depths and widths, and ranges thereof.  The idea of adding Kisboll was to strengthen the argument of Cook, particularly that Cook disclosed the general conditions of the claim and the claimed ranges were merely routine optimization and thus obvious in view of the prior art of Cook.  However, the addition of Kisboll seemed to imply that Kisboll made obvious the claimed relative depth in the range of 125% to 150%.  To clarify the stance taken by the office, the reference of Kisboll is herein removed from the rejection of claims 3 and 5, now incorporated into currently amended claim 1.  Since this change in rejection constitutes a new rejection, and since the amendments did not necessitate this change, then the previous rejection under Kisboll is withdrawn and this new rejection made in view of Cook (US-2017/0274496) is herein issued as a Non-Final rejection.  
Applicant’s arguments on pages 12 and 14 discuss “Unexpected Improvements” and is understood as a rebuttal to the argument of obvious optimization.  MPEP 2144.05, Section II, Subsection A states that applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  
In response to this rebuttal, the submitted “improved and unexpected results” seem to merely show an improved discharge rate of debris and a reduction in defects, and not unexpected results as argued, and as required by the cited case law.  
As stated in the rejection, the groove sizes of applicant were already considered to achieve an improved discharge rate of debris by increasing the size of the second, or discharge groove, relative to the “first grooves”, which was also the general condition met by Cook, where the cross-sectional size of the drainage grooves were increased to increase the discharge rate of the discharge groove.  Therefore, this improvement is not considered an “unexpected result” as necessary for overcoming the prima facie case of obviousness since an improved rate of discharge was very much expected.  
Applicant also implies that the drainage reduces the number of defects.  Turning to the originally filed specification, however, applicant attributes “an apex formed by the intersection of the first groove and the second groove also comes into contact with the surface of a wafer during the CMP process” and “[i]n such event, it is apprehended that such defects as scratches may be formed on the surface of a wafer during the CMP process due to the edge at which the inner surface of the groove meets the polishing surface.” [Application publication; paragraphs 0058-0059].  
Applicant then states that the means for reducing, or preventing defects is achieved as follows: “in order to prevent defects on the surface of a wafer during the CMP process, the polishing pad according to an embodiment comprises a round portion, which is machined as a curved surface, at an edge at which the inner surface of the groove meets the polishing surface and at an apex formed by the intersection of the first groove and the second groove.”  
While the defects are seemingly most substantially reduced by this rounding (see submitted Table 2 on page 14 of the Remarks, where “Ex. 1” shows only 37 defects despite having a 100% width and 100% depth, which falls outside of the relative percentage of the claims), applicant does make mention of defects caused by debris generated during the CMP process. However, this too is generally recognized by Cook [Cook; paragraphs 0034,  0037], wherein Cook mentions that modifying the grooves for drainage reduces defects (“drainage grooves of the invention reduce defects”) [Cook; paragraph 0059].  
Therefore, Applicant has not shown an unexpected result caused by the claimed depth and width as these are results experienced by Cook by also modifying the depth and width.  Mere improvement of these results by optimization of generally recognized variables to achieve a generally known result is considered an optimization of the general conditions of the prior art, which is what the rejection asserts.  Therefore, absent a rebuttal showing the results to be unexpected, the argument is not considered persuasive.  
 The examiner would also note that, in reviewing the data, Applicant states that Comparative Examples 1 and 2 do not satisfy the technical features of claim 1.  However, only “C. Ex. 1” is shown and not a “C. Ex. 2”.  Since applicant provided the dimensions of the grooves of Comparative Example 1, wherein the first and second grooves are 1:1, it is considered to probably be Comparative Example 2.  However, such would be a presumption and therefore it’s recommended that this be corrected and/or clarified if the use of this data is presented in further arguments or rebuttals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723